PER CURIAM.
Pedro Rodriguez appeals numerous convictions and one sentence entered following a jury trial. We affirm in all respects, except for the sentencing point.
As the state concedes, the trial court improperly imposed a habitual offender sentence on the conviction under count 1 of the information for falsely personating a police officer, § 843.08, Fla. Stat. (1993). That conviction was enhanced from a first-degree felony to a life felony pursuant to section 775.087, Florida Statutes due to the defendant’s use of a firearm in the commission of the offense. Because habitual offender sentencing was not permitted for life felonies at the time the defendant committed the crime, see § 775.084, Fla. Stat. (1993); Lamont v. State, 610 So.2d 435 (Fla.1992), the sentence imposed on count 1 is reversed and the case is remanded for resentencing on that count only. In all other respects, the convictions and sentences on appeal are affirmed.
Affirmed in part, reversed in part, and remanded for resentencing on count 1.